       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 1 of 43




                                       Slip Op. 21-

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 ASPECTS FURNITURE
 INTERNATIONAL, INC.,

                 Plaintiff,

          and

 IMSS, LLC,                                    Before: Mark A. Barnett, Chief Judge
                                               Consol. Court No. 18-00222
                 Consolidated Plaintiff,

            v.

 UNITED STATES,

                 Defendant.


                                           OPINION

[Granting Defendant’s motion for summary judgment as to all subject entries and
denying Plaintiff’s and Consolidated Plaintiff’s cross-motion for summary judgment.
Denying as moot Defendant’s motion for a protective order and Consolidated Plaintiff’s
motion to compel.]

                                                              Dated: April 9, 2021

Robert W. Snyder and Laura A. Moya, Law Offices of Robert W. Snyder, of Irvine, CA,
argued for Plaintiff and Consolidated Plaintiff.

Marcella Powell, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of New York, NY, argued for Defendant. With her on the brief
were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, Justin R. Miller, Attorney-in-Charge, International Trade Field Office, Aimee
Lee, Assistant Director, and Hardeep K. Josan, Trial Attorney. Of counsel on the brief
was Paula Smith, Office of the Assistant Chief Counsel, International Trade Litigation,
U.S. Customs and Border Protection.

      Barnett, Chief Judge: In this consolidated action, Plaintiff Aspects Furniture

International, Inc. (“AFI”) and Consolidated Plaintiff IMSS, LLC (“IMSS”) (together,
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 2 of 43




Consol. Court No. 18-00222                                                         Page 2


“Consolidated Plaintiffs”) contest the denial of their respective protests challenging U.S.

Customs and Border Protection’s (“CBP” or “Customs”) allegedly untimely assessment

of antidumping duties on the entries associated with those protests. The matter is

before the court on Defendant’s (“the Government”) motion for summary judgment

pursuant to U.S. Court of International Trade (“USCIT” or “CIT”) Rule 56 and

Consolidated Plaintiffs’ cross-motion for summary judgment. See Def.’s Mot. for Summ.

J., and accompanying Mem. in Supp. of its Mot. for Summ. J. in the Consol. Action

(“Gov’t’s Mot. Summ. J.”), ECF No. 73; [Consol. Pls.’] Cross-Mot. for Summ. J. and

Opp’n to [the Gov’’s] Mot. for Summ. J., and accompanying Mem. in Supp. of Their

Cross-Mot. for Summ. J. and in Opp’n to [the Gov’t’s] Mot. for Summ. J. (“Consol. Pls.’

Cross-Mot. & Opp’n”), ECF No. 79.

       For the reasons discussed herein, the court will grant the Government’s motion

for summary judgment as to all subject entries and deny Consolidated Plaintiffs’ cross-

motion for summary judgment.

                                      BACKGROUND

I. Facts Not in Dispute

       The party seeking summary judgment must show that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” USCIT Rule 56(a). Movants should present material facts as short and concise

statements, in numbered paragraphs, USCIT Rule 56.3(a), and cite to “particular parts

of materials in the record” as support, USCIT Rule 56(c)(1)(A). In responsive papers,
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 3 of 43




Consol. Court No. 18-00222                                                          Page 3


the opponent “must include correspondingly numbered paragraphs responding to the

numbered paragraphs in the statement of the movant.” USCIT Rule 56.3(b).

       In this case, Parties submitted a joint statement of undisputed material facts and

a joint statement of undisputed facts except as to their materiality. See Jt. Stmt. of

Undisputed Mat. Facts (“JSMF”), ECF No. 74 at ECF pp. 1–5; Jt. Stmt. of Undisputed

Facts, Except as to Their Materiality (“JSF”), ECF No. 74 at ECF pp. 5–6. Consolidated

Plaintiffs submitted additional facts they assert are material and not subject to genuine

dispute, to which the Government has responded. See [Consol. Pls.] Rule 56.3 Stmt. of

Add’l Mat. Facts as to Which There are no Genuine Issues to be Tried (“Consol. Pls.’

SMF”), ECF No. 79; Def.’s Resp. to Pls.’ Rule 56.3 Stmt. of Add’l Mat. Facts (“Gov’t’s

Resp. to Consol. Pls.’ SMF”), ECF No. 80.

       Upon review of Parties’ statements of facts (and supporting exhibits), the court

finds there is no dispute regarding the following facts that are material to resolving the

substantive issues in this case or relevant to the arguments presented. 1




1 Citations are provided to the relevant paragraph number of the joint statements of
undisputed facts; Parties’ citations to supporting documents generally have been
omitted. Citations to the record are provided when a fact, though not admitted by both
parties, is uncontroverted by record evidence. See USCIT Rule 56(c)(3)(“The court
need consider only the cited materials, but it may consider other materials in the
record.”).
       Case 1:19-cv-00029-MAB Document 52              Filed 04/09/21    Page 4 of 43




Consol. Court No. 18-00222                                                            Page 4


       A. The Underlying Administrative Review

       The imported merchandise at issue in this case consists of wooden bedroom

furniture from the People’s Republic of China. JSMF ¶ 1. 2 On April 11, 2016, the U.S.

Department of Commerce (“Commerce”) published the final results of its tenth

administrative review of the antidumping duty order on wooden bedroom furniture from

China. Id. ¶ 3; see also Wooden Bedroom Furniture From the People’s Republic of

China, 81 Fed. Reg. 21,319 (Dep’t Commerce Apr. 11, 2016) (final results and final

determination of no shipments, in part; 2014 admin. review) (“Final Results”)).

       On April 26, 2016, the American Furniture Manufacturers Committee for Legal

Trade and Vaughan-Bassett Furniture Company, Inc. commenced an action challenging

the Final Results. JSMF ¶ 4 (citing Am. Furniture Mfrs. Comm. for Legal Trade, et al. v.

United States, Court No. 16-cv-00070 (CIT) (“the AFMC litigation”)). On April 27, 2016,

the court issued a statutory injunction to enjoin the liquidation of certain entries in the

AFMC litigation. Id. ¶ 5. On March 13, 2017, the court dismissed that lawsuit for lack of

subject matter jurisdiction. Id. ¶ 6 (citing, inter alia, Op. & J., Am. Furniture Mfrs. Comm.

for Legal Trade, et al. v. United States, Court No. 16-cv-00070 (CIT Mar. 13, 2017),

ECF Nos. 37–38 (“AFMC Op. & J.”)). Neither the court’s judgment in the AFMC




2Consolidated Plaintiffs are the importers of record for their respective entries. AFI
made ten entries of wooden bedroom furniture on various dates in January, February,
July, and December of 2014. See Summons (schedule of protests), ECF No. 1. IMSS
made one entry on September 11, 2014. See Summons, IMSS, LLC v. United States,
Court No. 19-cv-00029 (CIT Mar. 11, 2019), ECF No. 1.
           Case 1:19-cv-00029-MAB Document 52        Filed 04/09/21    Page 5 of 43




Consol. Court No. 18-00222                                                          Page 5


litigation nor the court’s opinion referenced any removal of the suspension of liquidation

related to the statutory injunction. See generally AFMC Op. & J. 3

       On March 29, 2017, CBP published the court’s opinion in the AFMC litigation in

its Customs Bulletin and Decisions Official Reporter. JSMF ¶ 7. “On May 12, 2017, the

March 13[, 2017] judgment issued in the AFMC [litigation] became final and conclusive.”

Id. ¶ 8.

       B. Commerce’s Liquidation Instructions

       Liquidation instructions concerning antidumping and countervailing duties “are

created and issued in CBP’s Automated Commercial Environment (ACE).” Id. ¶ 9.

Certain Commerce employees “have direct login access to ACE.” Id. ¶ 10. To issue

liquidation instructions, a Commerce employee logs into ACE, creates a message and

the content contained therein, and uploads that message into ACE. Id. ¶¶ 11–12. “ACE

automatically assigns the message an internal message number . . . .” Id. ¶ 13.

Customs personnel monitor ACE for new messages. Id. ¶ 14. When a new message

appears, it is “assigned to a CBP employee.” Id. ¶ 14. That employee “reviews the

message and ‘activates’ it in ACE.” Id. ¶ 15. “Upon activation, ACE assigns the

message a ‘Message Number.’” Id. ¶ 15. “CBP does not change the content of the



3 While Parties cited to the court’s opinion and judgment in the AFMC litigation, they did
not append copies of those documents to their statements of fact. In any event, judicial
notice of documents filed in the AFMC litigation for the purpose of recognizing the
adjudicative act is permissible here. See, e.g., Los Angeles Biomedical Research Inst.
at Harbor–UCLA Med. Ctr. v. Eli Lilly and Co., 849 F.3d 1049, 1062 n.6 (Fed. Cir. 2017)
(observing that the court “can properly take judicial notice of the records of related court
proceedings”); United States v. New-Form Mfg. Co., 27 CIT 905, 917 n.14, 277 F.
Supp. 2d 1313, 1325 n.14 (2003).
       Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21    Page 6 of 43




Consol. Court No. 18-00222                                                        Page 6


message in any manner.” Id. ¶ 16. Upon activation, “CBP personnel can view and

implement the message.” Id. ¶ 17. Additionally, “[m]embers of the importing community

can . . . view any unrestricted messages in ACE.” Id. ¶ 17.

       On May 2, 2016, CBP activated a message created by a Commerce employee in

ACE, and ACE designated the message as Message No. 6123302. JSF ¶ 1. Message

No. 6123302 pertained to the statutory injunction entered in the AFMC litigation on April

27, 2016 and noted that the injunction was effective as of April 27, 2016. Id. ¶¶ 2, 5.

       On May 30, 2017, a Commerce employee created and uploaded another internal

message in ACE relevant to the AFMC litigation. JSMF ¶ 18. “CBP activated [that]

message in ACE on May 30, 2017 without change, and ACE assigned it Message No.

7150306.” Id. Message No. 7150306 stated that the injunction entered in the AFMC

litigation and to which Message No. 6123302 referred “dissolved on May 12, 2017.” Id.

¶ 19. Message No. 7150306 is dated May 30, 2017 and contained an effective date of

May 12, 2017. Id. ¶¶ 20–21. Message No. 7150306 is publicly accessible. See Gov’t’s

Mot. Summ. J., Ex. A., Decl. by Brad Dauble (“Dauble Decl.”), Ex. B (Message No.

7150306, designated as public), ECF No. 73-2.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21    Page 7 of 43




Consol. Court No. 18-00222                                                            Page 7


       C. Liquidation of the Subject Entries

          1. AFI’s Entries

       There are ten entries at issue with respect to AFI. On November 24, 2017, CBP

liquidated nine of those entries (hereinafter, “AFI’s nine subject entries”). 4 JSMF ¶ 26.

The tenth entry, Entry No. W69-3327386-5 (hereinafter, “AFI’s tenth subject entry”),

liquidated by operation of law (alternately referred to as a “deemed liquidation”).

Consol. Pls.’ SMF ¶ 1; Gov’t’s Resp. to Consol. Pls.’ SMF ¶ 1. Customs did not provide

notice of the deemed liquidation. Consol. Pls.’ SMF ¶ 3; Gov’t’s Resp. to Consol. Pls.’

SMF ¶ 3. Documents CBP filed with the court state that AFI’s tenth subject entry was

“Liquidated” on December 1, 2017. JSMF ¶ 27.

       A “final antidumping duty rate of 216.01 percent was assessed on [all ten AFI

entries] . . . pursuant to Message No. 7150306.” Id. ¶ 28. The court previously held

that AFI timely protested all ten liquidations before CBP “and CBP denied the protests.”

Id. ¶ 29 (citing Aspects Furn. Int’l, Inc. v. United States (“Aspects I”), 43 CIT ___, 392 F.

Supp. 3d 1317 (2019)).

          2. IMSS’s Entry

       At issue with respect to IMSS is Entry No. 201-3112876-0 (hereinafter, “IMSS’s

subject entry”). Id. ¶¶ 22–25. IMSS’s subject entry liquidated by operation of law. Id.

¶ 22. Customs did not provide notice of the deemed liquidation. Consol. Pls.’ SMF ¶ 5;




4AFI’s nine subject entries consist of Entry Nos. W69-3325900-5, W69-3325953-4,
W69-3326026-8, W69-3329300-4, W69-3329302-0, W69-3329955-5, W69-3343109-1,
W69-3345392-1, and W69-3368746-0. JSMF ¶ 26.
       Case 1:19-cv-00029-MAB Document 52              Filed 04/09/21    Page 8 of 43




Consol. Court No. 18-00222                                                                Page 8


Gov’t’s Resp. to Consol. Pls.’ SMF ¶ 5. Customs reliquidated the entry “on February 28,

2018 at the final antidumping duty rate of 216.01 percent.” JSMF ¶ 23. That rate was

assessed on the entry “pursuant to Message No. 7150306.” Id. ¶ 24. IMSS “timely

protested the reliquidation and the protest was denied by operation of law.” Id. ¶ 25.

II. Procedural History of the Consolidated Cases

       A. Lead Action, Court No. 18-00222

       AFI timely commenced Court No. 18-00222 on October 27, 2018. See

Summons. On June 21, 2019, the court denied the Government’s partial motion to

dismiss for lack of subject matter jurisdiction. Aspects I, 392 F. Supp. 3d 1317. On

August 17, 2020, the court granted AFI’s motion for leave to file a first amended

complaint. Aspects Furn. Int’l, Inc. v. United States, 44 CIT ___, 469 F. Supp. 3d 1359

(2020). In that decision, the court denied as moot Defendant’s motion for judgment on

the pleadings and AFI’s cross-motion for partial judgment on the pleadings. See id.

       B. Member Action, Court No. 19-00029 5

       IMSS timely commenced Court No. 19-00029 on March 22, 2019. Summons.

On April 10, 2020, the court denied the Government’s motion for judgment on the

pleadings. Order (Apr. 10, 2020), ECF No. 34; Mem. (Apr. 13, 2020), ECF No. 36

(explaining the court’s rationale for its ruling). The court further lifted the stay on

discovery, Order (Apr. 10, 2020), ECF No. 35, and entered a scheduling order,

Scheduling Order (Apr. 17, 2020), ECF No. 38. On August 6, 2020, the Government



5Citations in this subsection are to court filings in IMSS, LLC v. United States, Court No.
19-cv-00029 (CIT).
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 9 of 43




Consol. Court No. 18-00222                                                          Page 9


moved for a protective order limiting the scope of discovery. Def.’s Mot. for a Protective

Order, ECF No. 39.

       C. Consolidation and Summary Judgment Briefing

       On August 25, 2020, the court consolidated the cases under lead Court No. 18-

00222 for purposes of discovery and briefing. Order (Aug. 25, 2020), ECF No. 67. The

court further stayed IMSS’s response to the Government’s motion for a protective order

until September 30, 2020; ordered Parties to confer on the formation of a joint statement

of material facts; and set November 12, 2020 as the deadline for dispositive motions.

Id.; see also Order (Oct. 8, 2020), ECF No. 71 (extending the stay on IMSS’s response

to the Government’s motion for a protective order until November 12, 2020).

       On November 12, 2020, the Government filed its motion for summary judgment

and the Parties’ joint statements of facts. Gov’t’s Mot. Summ. J; JSMF; JSF. That day,

IMSS responded to the Government’s motion for a protective order and moved to

compel discovery. See [IMSS’s] Resp. in Opp’n to Def. United States’ Mot. for a

Protective Order and Mot. to Compel, ECF No. 75. 6 Thereafter, the court informed the

Parties that it would defer ruling on the motion for a protective order during briefing on

dispositive motions and stayed the Government’s response to IMSS’s motion to compel.

Ltr. from the Court (Nov. 30, 2020), ECF No. 77; Order (Dec. 2, 2020), ECF No. 78.




6 AFI also responded to the motion, though its reason for so doing is unclear. See
[AFI’s] Resp. in Opp’n to Def. United States’ Mot. for a Protective Order Filed in Consol.
Case No.: 19-00029, ECF No. 76.
         Case 1:19-cv-00029-MAB Document 52          Filed 04/09/21   Page 10 of 43




Consol. Court No. 18-00222                                                         Page 10


         On December 17, 2020, Consolidated Plaintiffs cross-moved for summary

judgment and opposed the Government’s motion. See Consol. Pls.’ Cross-Mot. &

Opp’n. On January 21, 2021, the Government filed a combined opposition to

Consolidated Plaintiffs’ cross-motion and reply to Consolidated Plaintiffs’ opposition.

Def.’s Mem. in Opp’n to Pls.’ Cross-Mot. For Summ. J. and Reply in Further Supp. of

Def.’s Mot. For Summ. J. (“Gov’t’s Opp’n & Reply”), ECF No. 80. On February 11,

2021, Consolidated Plaintiffs filed a reply. [Consol. Pls.’] Reply in Further Supp. of their

Cross-Mot. for Summ. J. (“Consol. Pls.’ Reply”), ECF No. 81.

         On March 5, 2021, the court ordered additional briefing with respect to AFI’s

tenth subject entry. Letter Order (Mar. 5, 2021) (“Ltr. Order”), ECF No. 82. On March

19, 2021, AFI filed its response. Pl. [AFI’s] Add’l Br. Regarding the Applicability of the

Principle of Harmless Error to the Liquidation of One of its Subject Entries (“AFI’s Suppl.

Br.”), ECF No. 83. On March 22, 2021, the Government filed its response. Def.’s Resp.

to the Court’s Mar. 5, 2021 Order Requesting Suppl. Briefing (“Gov’t’s Suppl. Br.”), ECF

No. 84. On March 29, 2021, the court heard oral argument in connection with the

supplemental briefing. Docket Entry, ECF No. 86; Oral Arg., https://www.cit.uscourts.

gov/sites/cit/files/032921-18-00222-MAB.mp3 (last accessed Apr. 9, 2021).

                           JURISDICTION AND STANDARD OF REVIEW

         The court has jurisdiction pursuant to 28 U.S.C. § 1581(a) (2012). 7 The court

reviews denial of protest claims arising under 19 U.S.C. § 1515 de novo, and “make[s]




7   References to the United States Code are to the 2012 edition unless otherwise stated.
       Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21    Page 11 of 43




Consol. Court No. 18-00222                                                         Page 11


its determinations upon the basis of the record made before [it].” 28 U.S.C.

§ 2640(a)(1). The court may grant summary judgment when “there is no genuine issue

as to any material fact” and “the moving party is entitled to judgment as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); USCIT Rule 56(a). 8

                                       DISCUSSION

I. Legal Framework

       When a statutory or court-ordered suspension of liquidation is lifted, Customs

shall liquidate the relevant entry “within 6 months after receiving notice of the removal

from [Commerce], [an]other agency, or a court with jurisdiction over the entry”;

otherwise the entry will be deemed liquidated “at the rate of duty, value, quantity, and

amount of duty asserted by the importer of record.” 19 U.S.C. § 1504(d). Thus, for an

entry to be deemed liquidated, “(1) the suspension of liquidation that was in place must

have been removed; (2) Customs must have received notice of the removal of the

suspension; and (3) Customs must not liquidate the entry at issue within six months of

receiving such notice.” Cemex, S.A. v. United States, 384 F.3d 1314, 1321 (Fed. Cir.

2004) (quoting Fujitsu Gen. Am., Inc. v. United States, 283 F.3d 1364, 1376 (Fed. Cir.

2002)). The U.S. Court of Appeals for the Federal Circuit (“Federal Circuit”) has

interpreted the statute to require notice that is unambiguous and public. See id.




8 When, as here, Parties have filed cross-motions for summary judgment, the court
generally must evaluate each party’s motion on its own merits, drawing all reasonable
inferences against the party whose motion is under consideration. See, e.g., JVC Co.
of Am., Div. of US JVC Corp. v. United States, 234 F.3d 1348, 1351 (Fed. Cir. 2000).
Here, however, the material facts are undisputed.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21    Page 12 of 43




Consol. Court No. 18-00222                                                          Page 12


       An entry that liquidated by operation of law may, however, be voluntarily

reliquidated by CBP pursuant to 19 U.S.C. § 1501 within the time provided therein. The

version of section 1501 that was in effect at the time of importation provided that

       [a] liquidation made in accordance with section 1500 [i.e., a manual
       liquidation] or 1504 [i.e., a deemed liquidation] . . . may be reliquidated in
       any respect by [Customs], notwithstanding the filing of a protest, within
       ninety days from the date on which notice of the original liquidation is
       given or transmitted to the importer, his consignee or agent. Notice of
       such reliquidation shall be given or transmitted in the manner prescribed
       with respect to original liquidations under section 1500(e) of this title.

19 U.S.C. § 1501. On February 24, 2016, Congress amended section 1501, inter alia,

to provide for reliquidation “within ninety days from the date of the original liquidation.”

Trade Facilitation and Enforcement Act of 2015, Pub. L. No. 114–125, § 911, 130 Stat.

122, 240 (2016). Thus, under the current version of the statute, the 90-day clock begins

to run on the date of the manual liquidation or the date on which an entry deemed

liquidated, not the date on which notice of such liquidation was provided. Compare 19

U.S.C. § 1501 (2012), with 19 U.S.C. § 1501 (2018).

II. The Parties’ Cross-Motions for Summary Judgment

       The Government seeks summary judgment as to all entries at issue in the

consolidated actions. See Gov’t’s Mot. Summ. J. at 10–18. Consolidated Plaintiffs

counter that summary judgment is premature with respect to AFI’s nine subject entries

and IMSS’s subject entry pending further discovery. Consol. Pls.’ Cross-Mot. & Opp’n

at 15–22. In the alternative, Consolidated Plaintiffs seek summary judgment with

respect to AFI’s nine subject entries and IMSS’s subject entry. Id. at 22–28.

Consolidated Plaintiffs cross-move for summary judgment with respect to AFI’s tenth
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 13 of 43




Consol. Court No. 18-00222                                                         Page 13


subject entry. Id. at 8–15. The court first addresses the motions concerning AFI’s nine

subject entries and IMSS’s subject entry before turning to the cross-motions concerning

AFI’s tenth subject entry.

   A. AFI’s Nine Subject Entries and IMSS’s Subject Entry

       1. The Government’s Motion for Summary Judgment and Consolidated
          Plaintiffs’ Request for Discovery Pursuant to USCIT Rule 56(d)

          a. Parties’ Contentions

       The Government contends that Commerce’s issuance of liquidation instructions

to CBP on May 30, 2017, ultimately designated by ACE as Message No. 7150306,

constituted the requisite notice of the lifting of suspension of liquidation and triggered

the start of the six-month liquidation period. Gov’t’s Mot. Summ. J. at 11. Thus, the

Government contends, CBP timely liquidated AFI’s nine subject entries on November

24, 2017, and those entries did not liquidate by operation of law. Id. at 12. The

Government further contends that CBP timely reliquidated IMSS’s subject entry on

February 28, 2018. Id. at 18.

       Consolidated Plaintiffs contend that summary judgment for the Government is

premature pending discovery as to whether or when Customs was served with the

court’s judgment in the AFMC litigation. Consol. Pls.’ Cross-Mot. & Opp’n at 16–21; see

also Decl. of Robert W. Snyder in Supp. of [Consol. Pls.’] Rule 56(d) Request (“Snyder

Decl.”) ¶¶ 5–8, ECF No. 79-1; Consol. Pls.’ Reply at 15–16. Consolidated Plaintiffs also

contend that discovery is necessary to further understand a prior communication

system, referred to as OTO3, utilized by CBP and Commerce. Consol. Pls.’ Cross-Mot.
        Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21   Page 14 of 43




Consol. Court No. 18-00222                                                         Page 14


& Opp’n at 21–22; see also Snyder Decl. ¶¶ 9–11; Consol. Pls.’ Reply at 16. This

discovery is necessary, Consolidated Plaintiffs contend, because judicial precedent

cited by the Government to support the argument that the six-month liquidation period

began on May 30, 2017 predates Customs’ use of ACE. Consol. Pls.’ Cross-Mot. &

Opp’n at 22. Consolidated Plaintiffs ascribe importance to whether, prior to ACE,

Commerce lacked “[the] same direct login access” that it has with ACE. Id.

        The Government counters that Consolidated Plaintiffs’ requests for discovery

“should be rejected” as “irrelevant and immaterial” to the pending claims. Gov’t’s Opp’n

& Reply at 15. The Government contends that any service of the court’s judgment in

the AFMC litigation by the court on CBP cannot fulfill the statutory requirements for

notice; thus, discovery as to whether this occurred would be futile. Id. at 15–16. The

Government further contends that Consolidated Plaintiffs failed to explain the materiality

of facts concerning differences between the OTO3 and ACE communication systems.

Id. at 16. 9




9 The Government argues that Consolidated Plaintiffs failed to timely “move[] for a
continuance based on USCIT Rule 56(d).” Gov’t’s Opp’n & Reply at 14. Rule 56(d)
contains no such requirement. Rather, the rule requires the nonmovant to “show[] by
affidavit or declaration that, for specified reasons, it cannot present facts essential to
justify its opposition.” USCIT Rule 56(d). When the court finds the submission
meritorious, the court may, inter alia, defer its consideration of the summary judgment
motion or order further discovery. USCIT Rule 56(d)(1)–(2). As discussed, however,
Consolidated Plaintiffs have not shown that discovery is necessary to establish facts
that are essential to justify their opposition.
       Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21    Page 15 of 43




Consol. Court No. 18-00222                                                        Page 15


          b. There is No Genuine Dispute that Customs Received Notice of the
             Lifting of Suspension of Liquidation on May 30, 2017; Consolidated
             Plaintiffs’ Request for Further Discovery Lacks Merit

       Here, the undisputed facts establish that Customs received notice of the lifting of

suspension of liquidation of subject entries covered by the statutory injunction entered in

the AFMC litigation on May 30, 2017. On May 30, 2017, Commerce informed CBP,

through an internal message in ACE, that the statutory injunction had dissolved on May

12, 2017. JSMF ¶¶ 18–19. Customs activated the message “on May 30, 2017[,]

without change,” id. ¶ 18, thereby rendering Message No. 7150306 publicly available,

Dauble Decl., Ex. B; JSMF ¶ 17 (noting that “the importing community can view any

unrestricted messages in ACE”). Consolidated Plaintiffs do not dispute these facts.

Instead, Consolidated Plaintiffs continue to press for further discovery on alternative

theories of notice.

       Consolidated Plaintiffs’ request for discovery concerning possible service of the

CIT’s March 13, 2017 judgment in the AFMC litigation on CBP by the court is, however,

unpersuasive. Notice of the removal of suspension must be unambiguous. Cemex,

384 F.3d at 1321. To the extent CBP received a copy of the judgment prior to May 12,

2017, such service would not constitute adequate notice. “Suspension of liquidation”

pursuant to 19 U.S.C. § 1516a(c)(2) “cannot be removed until the time for [filing an

appeal] expires.” Id. at 1320. Thus, “[t]he end of the suspension period . . . is a

prerequisite for valid notice.” Id. at 1320–21. To the extent CBP received a copy of the

judgment following the lifting of suspension on May 12, 2017, but before May 24, 2017,

the judgment alone would not constitute adequate notice because it provides no
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 16 of 43




Consol. Court No. 18-00222                                                         Page 16


indication of its finality or the corresponding removal of suspension. See id. at 1321

(explaining that one predicate for a deemed liquidation is unambiguous notice of the

removal of suspension); AFMC Op. & J. (both the court’s opinion and judgment in the

AFMC litigation are silent as to the removal of suspension); cf. Fujitsu, 283 F.3d at 1383

(finding that “publication of a court decision in a case does not necessarily result in

Customs’ receipt of notice that a suspension of liquidation that was in effect during the

case has been removed” and noting, by way of example, that the appellate court’s

decision in a related case “does not even mention the suspension of liquidation that was

ordered by the [CIT]”). 10 Because service of the court’s judgment in the AFMC litigation




10 Consolidated Plaintiffs’ attempts to dismiss the relevance of Fujitsu are unpersuasive.
Consol. Pls.’ Reply at 15. Consolidated Plaintiffs first argue that the Fujitsu court opined
on whether Commerce’s publication of notice of the court’s decision removing
suspension constituted notice, not service of the court’s decision by the court upon
Customs. Id. This is a distinction without a difference because 19 U.S.C. § 1504(d)
provides for CBP’s receipt of notice of the removal from Commerce or the court.
Consolidated Plaintiffs also argue that the Fujitsu court’s statement that publication of a
court ruling does not necessarily constitute notice to Customs is mere dicta. Consol.
Pls.’ Reply at 15. Fujitsu holds that Commerce’s publication of notice of a court
decision in the Federal Register resulted in Customs’ receipt of notice that suspension
of liquidation was removed because Commerce stated in the notice “that it would be
instructing Customs to liquidate the [subject] entries.” 283 F.3d at 1382. The Fujitsu
court declined, however, to find that a deemed liquidation occurred when Commerce
failed to publish the notice within the time provided by 19 U.S.C. § 1516a(e)(2). Id. at
1382–83. The appellate court reasoned that doing so would equate the notice
requirement in section 1504(d) with the publication requirement in section 1516a(e)(2)
and such an approach was disfavored because a court decision may not reference the
removal of suspension. See id. While the facts underlying Fujitsu are distinct, the
appellate court’s rationale is consistent with the requirement that notice to Customs
must be unambiguous regarding the removal of suspension and, in turn, supports this
court’s finding that any service of the court’s decision in the AFMC litigation by the court
on Customs would not constitute unambiguous notice because it does not reference the
removal of suspension. See AFMC Op. & J.
         Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21   Page 17 of 43




Consol. Court No. 18-00222                                                         Page 17


by the CIT on CBP cannot, as a matter of law, fulfill the statutory notice requirements,

ascertaining such immaterial facts would be futile and, thus, discovery is not merited.

         Consolidated Plaintiffs’ remaining arguments in this regard are also

unpersuasive. Consolidated Plaintiffs suggest that an unfavorable ruling threatens to

nullify the portion of the statute providing for notice from some “other agency” besides

Commerce or a “court with jurisdiction over the entry.” Consol. Pls.’ Cross-Mot. & Opp’n

at 19 (referring to CBP’s and Commerce’s “relentless[] attempt[s] to make such notice

come exclusively in the form of liquidation instructions”); see also 19 U.S.C. § 1504(d).

The court’s ruling does no such thing. It simply holds, consistent with the statute and its

interpretation by the Federal Circuit, that service of the CIT’s judgment alone would not

have constituted valid notice of the removal of suspension of liquidation and, thus,

discovery on this matter is unnecessary. This conclusion does not preclude the court or

another agency from issuing valid notice to CBP in another case presenting different

facts.

         Consolidated Plaintiffs express concern that if the court determines that valid

notice was not provided until the liquidation instructions, such an interpretation of the

“public and unambiguous notice” requirement might enable “the Government . . . to

extend liquidation indefinitely.” Consol. Pls.’ Cross-Mot. & Opp’n at 19. Consolidated

Plaintiffs’ concern is speculative. There is no indication that Commerce routinely

delays—or, in the instant case, in which no Federal Register notice of the court decision
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 18 of 43




Consol. Court No. 18-00222                                                         Page 18


was necessary, delayed—issuing liquidation instructions. 11 In the event the date of

Customs’ publication of any liquidation instructions differs from the date of non-public

transmission from Commerce to CBP (and there is no earlier date on which notice was

transmitted), the court would need to identify the operative date of notice. This case

does not, however, require the court to resolve that issue. See JSMF ¶¶ 17–18

(referencing Commerce’s upload of the internal message to ACE on May 30, 2017 and

CBP’s activation of the message that same day); Dauble Decl., Ex. B (indicating that

Message No. 7150306 was publicly available upon activation).

       Consolidated Plaintiffs’ reliance on International Trading Co. v. United States,

281 F.3d 1268, 1273, 1276 (Fed. Cir. 2002), and Fujitsu, 283 F.3d at 1378, as

disfavoring notice in the form of liquidation instructions, is misplaced. Consol. Pls.’

Cross-Mot. & Opp’n at 19–20. While in each case the Federal Circuit rejected the date

on which Commerce sent liquidation instructions to CBP as the operative date of notice,

the court did so because, on an earlier date, Commerce had published in the Federal

Register the final results or amended final results of an administrative review pursuant

to court review that provided notice to CBP that the suspension of liquidation had been

lifted. See Fujitsu, 283 F.3d at 1369, 1380; Int’l Trading, 281 F.3d at 1275–76. Here,




11 Indeed, several litigants have challenged Commerce’s policy, now rescinded, of
issuing liquidation instructions 15 days from publication of a final determination in
certain antidumping and countervailing duty proceedings as too soon. See, e.g., YC
Rubber Co. (N. Am.) LLC v. United States, 43 CIT ___, ___, 415 F. Supp. 3d 1240,
1246–48 (2019); Notice of Discontinuation of Policy To Issue Liquidation Instructions
After 15 Days in Applicable Antidumping and Countervailing Duty Proceedings, 86 Fed.
Reg. 3,995 (Dep’t Commerce Jan. 15, 2021).
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21    Page 19 of 43




Consol. Court No. 18-00222                                                          Page 19


there is no Federal Register or other earlier notice implicated in the court’s resolution of

the case.

       Lastly, Consolidated Plaintiffs argue that “Customs should be deemed to receive

the notice in cases such as this consolidated action, where the trial court’s decision is in

harmony with [Commerce’s determination].” Consol. Pls.’ Cross-Mot. & Opp’n at 21

(emphasis omitted). Consolidated Plaintiffs appear to argue that because “Customs is

deemed to receive . . . notice when it is done through the Federal Register” rather than

“direct notice,” id. at 20 (first emphasis added), Customs should be deemed to receive

notice of the lifting of suspension “through the publication or service of [the] court’s

decision” in the AFMC litigation, id. at 21. Consolidated Plaintiffs’ argument is

unpersuasive.

       As previously noted, publication or receipt of “a court decision in a case does not

necessarily result in Customs’ receipt of notice that a suspension of liquidation that was

in effect during the case has been removed.” Fujitsu, 283 F.3d at 1383. Moreover,

“[t]he end of the suspension period . . . is a prerequisite for valid notice under section

1504(d).” Cemex, 384 F.3d at 1320–21. While CBP published the court’s decision in

the AFMC litigation on March 29, 2017, JSMF ¶ 7, the court-ordered suspension of

liquidation did not end until the court decision became final on May 12, 2017, id. ¶ 8;

see also 19 U.S.C. § 1516a(c)(2),(e) (providing for an injunction on liquidation pending
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 20 of 43




Consol. Court No. 18-00222                                                         Page 20


the possibility of a “final court decision” adverse to the original Commerce

determination”). 12

       For these reasons, Consolidated Plaintiffs’ request for discovery concerning any

service of the court’s judgment in the AFMC litigation by the court on CBP is denied.

       Consolidated Plaintiffs’ request for discovery concerning the OTO3

communication system likewise lacks merit. Consolidated Plaintiffs concede that the

OTO3 system “was not in place” during any events material to this action. Consol. Pls.’

Cross-Mot. & Opp’n at 22. Consolidated Plaintiffs also fail to identify the cases cited by

the Government that purportedly predate ACE or explain how the transition from OTO3

to ACE undermines the courts’ rulings in those cases. See id.; Consol. Pls.’ Reply at 16

(stating, without further elaboration, that differences in the ACE and OTO3 systems

render the need for discovery “even more apparent”). Simply put, Consolidated

Plaintiffs fail to explain why it makes any difference, let alone “an important difference,”

whether Commerce lacked direct login capability “prior to ACE.” Consol. Pls.’ Cross-




12 Consolidated Plaintiffs rely on language in section 1516a(e) providing for liquidation in
accordance with a final court decision when “the cause of action is sustained in whole or
in part” to suggest that the notice requirements should be interpreted differently when
the cause of action is dismissed. Consol. Pls.’ Cross-Mot. & Opp’n at 21. Subsection
(e) does not support Consolidated Plaintiffs’ argument. That statutory provision simply
provides for liquidation in accordance with the court’s decision—and not Commerce’s
original determination—when all or part of any challenge to that determination is
meritorious. See 19 U.S.C. § 1516a(e). When an interested party’s challenge wholly
fails, liquidation would proceed in accordance with Commerce’s determination. See id.
Section 1516a(e) has no bearing on what constitutes adequate notice pursuant to
section 1504(d).
       Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21    Page 21 of 43




Consol. Court No. 18-00222                                                        Page 21


Mot. & Opp’n at 22. Thus, Consolidated Plaintiffs’ request for discovery in this regard

will be denied. 13

           c. Summary

       The foregoing discussion demonstrates that there is no genuine dispute that CBP

received notice of the lifting of suspension of liquidation on May 30, 2017, when

Commerce uploaded an internal message in ACE on May 30, 2017; Commerce’s notice

was unambiguous; and CBP made the notice publicly available. Consolidated Plaintiffs’

request to defer any ruling on the Government’s motion for summary judgment pending

further discovery will be denied. The court turns now to Consolidated Plaintiffs’

alternative cross-motion for summary judgment.




13Consolidated Plaintiffs assert, without elaboration, that the notice contained in
messages that Commerce uploads to ACE is non-public and “not unambiguous.”
Consol. Pls.’ Cross-Mot. & Opp’n at 26. While Commerce’s message was internal to
ACE, Consolidated Plaintiffs do not dispute that Message No. 7150306 is publicly
available. JSMF ¶ 17; Dauble Decl., Ex. B. In their reply brief, Consolidated Plaintiffs
argue that messages—such as Message No. 7150306—cannot “be considered the
unambiguous notice required under section 1504(d)” because “a deeper inquiry is
required,” likely through litigation, “to ascertain when Customs received such
messages.” Consol. Pls.’ Reply at 16 (emphasis omitted); see also id. at 19 (asserting
that the absence of any statement concerning Customs’ date of receipt in the liquidation
instructions renders the instructions an ambiguous form of notice). Consolidated
Plaintiffs erroneously conflate the separate requirements of public and unambiguous
notice. Consolidated Plaintiffs also offer no authority for the notion that notice cannot be
unambiguous for purposes of section 1504(d) when the contents of the notice do not
publicly disclose the date on which Customs received such notice.
      Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 22 of 43




Consol. Court No. 18-00222                                                       Page 22


       2. Consolidated Plaintiffs’ Cross-Motion for Summary Judgment in the
          Alternative as to AFI’s Nine Subject Entries and IMSS’s Subject Entry

          a. Parties’ Contentions

       Consolidated Plaintiffs contend they are entitled to summary judgment with

respect to AFI’s nine subject entries and IMSS’s subject entry because those entries

liquidated by operation of law on November 12, 2017. Consol. Pls.’ Cross-Mot. & Opp’n

at 22–26; Consol. Pls.’ Reply at 17–20. Consolidated Plaintiffs base this argument on

the inclusion of an effective date of May 12, 2017 in Message No. 7150306 and contend

that the six-month liquidation period thus began to run on that date. Consol. Pls.’

Cross-Mot. & Opp’n at 26; Consol. Pls.’ Reply at 19. Consolidated Plaintiffs further

contend they are entitled to summary judgment with respect to IMSS’s subject entry

because Customs failed to provide notice of the deemed liquidation prior to

reliquidation. Consol. Pls.’ Cross-Mot. & Opp’n at 26–28.

       The Government contends that there is “no support for the notion” that the date

of notice is retroactive to May 12, 2017. Gov’t’s Opp’n & Reply at 7. Accepting that

position, the Government contends, would eliminate the requirement that CBP receive

notice of the removal of suspension, which is, by law, separate from the act of removal.

Id. 14 The Government further contends that Customs’ failure to provide notice of the

deemed liquidation to IMSS prior to reliquidation does not invalidate the reliquidation




14The Government asserts that Consolidated Plaintiffs impermissibly raised an untimely
challenge to CBP’s implementation of Commerce’s liquidation instructions. Gov’t’s
Opp’n & Reply at 7 n.1. Consolidated Plaintiffs subsequently clarified they are not
challenging the implementation. Consol. Pls.’ Reply at 18–19.
      Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 23 of 43




Consol. Court No. 18-00222                                                        Page 23


both because IMSS failed to assert the claim in its complaint and because the amended

version of 19 U.S.C. § 1501 does not require such notice. Id. at 14.

       Consolidated Plaintiffs counter that their claim concerning Customs’ failure to

provide notice of the deemed liquidation prior to reliquidation “is not independent from

[IMSS’s] untimely liquidation argument” because notice of the deemed liquidation

triggers the 90-day reliquidation period. Consol. Pls.’ Reply at 20. Thus, Consolidated

Plaintiffs contend, the argument is properly before the court. Id.

          b. The Inclusion of an “Effective Date” in Message No. 7150306 Does
             Not Change the Liquidation Period

       The crux of Consolidated Plaintiffs’ argument is that the inclusion of an effective

date of May 12, 2017 in Message No. 7150306 means that the six-month liquidation

period began on that date. Consol. Pls.’ Cross-Mot. & Opp’n at 26; Consol. Pls.’ Reply

at 19. The statute is clear, however, that the liquidation period begins on the date CBP

“receiv[es] notice of the removal” of the suspension of liquidation, not on the date on

which suspension was lifted, to the extent those dates differ. 19 U.S.C. § 1504(d)

(emphasis added); see also Int’l Trading, 281 F.3d at 1275 (“Even if suspension has

been removed, section 1504(d) provides that the six-month period for deemed

liquidation does not begin to run until CBP receives notice from Commerce that the
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 24 of 43




Consol. Court No. 18-00222                                                         Page 24


suspension has been removed.”). 15 Consolidated Plaintiffs fail to reconcile their

position with the clear statutory language or the Federal Circuit’s interpretation of that

language.

       Instead, Consolidated Plaintiffs base their arguments on generalized discussion

about the concept of “informed compliance” Congress implemented through passage of

the Customs Modernization Act (“Mod Act”) in 1993 16 and Customs’ purported failure to

apply that concept “in the context of the removal of suspension of liquidation.” Consol.

Pls.’ Cross-Mot. & Opp’n at 24. Consolidated Plaintiffs seek to demonstrate Customs’

inconsistent adherence to the principle of informed compliance through the submission

of declarations prepared by Customs’ personnel in 2007 for purposes of an unrelated

litigation. See id. at 24–25. 17 Consolidated Plaintiffs rely on the declarations to argue



15 The International Trading court further observed that
       section 1504(d) applies not only to the removal of suspension that occurs
       upon publication of the final results of an administrative review, but also to
       . . . the removal of a court-ordered suspension of liquidation. In that
       setting, the removal of suspension occurs as the result of court action, not
       a Federal Register publication, and the required notice must be provided
       by a separate mechanism. For that reason, it makes sense for section
       1504(d) to refer separately to the acts of removal of suspension of
       liquidation and notification of the removal.
281 F.3d at 1276 (emphasis added).
16 The Mod Act was enacted as Title VI to the North American Free Trade Agreement

Implementation Act, Pub. L. No. 103-182, 107 Stat. 2057 (1993). “Informed
compliance” represents the idea “that importers have a right to be informed about
customs rules and regulations, as well as interpretive rulings, and to expect certainty
that [CBP] will not unilaterally change the rules without providing importers proper notice
and an opportunity for comment.” S. Rep. No. 103–189 at 64 (1993).
17 Consolidated Plaintiffs submitted declarations prepared by Dirik J. Lolkus and David

Genovese on November 16 and 26, 2007, respectively, and filed in Travelers Indemnity
Co. v. United States, Court No. 06-cv-00151 (CIT). See Consol. Pls.’ Cross-Mot. &
Opp’n, Ex. 4 (“Lolkus Decl.”), Ex. 5 (“Genovese Decl.”).
      Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 25 of 43




Consol. Court No. 18-00222                                                        Page 25


that, when a message states the date on which suspension of liquidation lifted, Customs

equates the date of removal with the date of notice of removal. See id. at 24–26.

       Consolidated Plaintiffs fail, however, to explain why the court should treat these

unrelated declarations as “Customs’ own interpretation” of Message No. 7150306 or

why the statements contained in the declarations should be considered “controlling.”

See id. at 26. Consolidated Plaintiffs aver that the court in Travelers Indemnity Co. v.

United States, 32 CIT 1057, 580 F. Supp. 2d 1330 (2008), gave effect to the statements

in the declarations in reaching its decision and the Government is acting inconsistently

in requesting the court to disregard the declarations. See Consol. Pls.’ Reply at 17–18.

Consolidated Plaintiffs’ arguments are not persuasive.

       Travelers addressed whether “publication of a case in the Customs Bulletin

Weekly (‘the Bulletin’)” constituted “sufficient notice to [Customs]” pursuant to 19 U.S.C.

§ 1504(d). 32 CIT at 1057, 580 F. Supp. 2d at 1331–32. The Travelers court relied on

portions of the Lolkus and Genovese Declarations, among others, to conclude that

publication in the Bulletin did not constitute notice to CBP because CBP “employees

who are concerned with liquidation neither necessarily regularly read nor rely upon, the

contents of that publication.” Id. at 1064, 580 F. Supp. 2d at 1337; see also id. at 1064–

68, 580 F. Supp. 2d at 1337–40 (discussing four CBP declarations). The declarations

constituted—and were treated as—“factual information” material to the narrow question

before the court. Id. at 1064, 580 F. Supp. 2d at 1337. The court did not view the

declarations as legal authority regarding notice pursuant to section 1504(d) generally or

use them to make a finding regarding the date on which notice was provided in that
       Case 1:19-cv-00029-MAB Document 52           Filed 04/09/21    Page 26 of 43




Consol. Court No. 18-00222                                                        Page 26


case. Moreover, the portions of the declarations that Consolidated Plaintiffs quote in

their brief appear nowhere in the court’s opinion. Compare Consol. Pls.’ Cross-Mot. &

Opp’n at 24–25 (quoting Lolkus Decl. ¶ 7, 18 Genovese Decl. ¶ 14), with Travelers, 32

CIT at 1065–67, 580 F. Supp. 2d at 1337–39. 19

       Consolidated Plaintiffs also rely on what they perceive as an inconsistency

between Message No. 6123302 and Message No. 7150306. Consol. Pls.’ Cross-Mot. &

Opp’n at 25. Consolidated Plaintiffs argue that, although the effective date set forth in

Message No. 6123302 “is the operative date,” the same cannot be said with respect to

Message No. 7150306. Id. Consolidated Plaintiffs argue further that this inconsistency

appears to undermine the effectiveness of the court order that resulted in the lifting of

suspension of liquidation. See id. Consolidated Plaintiffs misapprehend the way the

different messages function and their concerns are misplaced.

       Customs activated Message No. 6123302 on May 2, 2016. JSF ¶ 1. Message

No. 6123302 informed Customs personnel that the court had entered a statutory

injunction covering entries subject to the AFMC litigation on April 27, 2016 and that the

injunction was effective as of that date. Id. ¶¶ 2, 5. In other words, Customs was

enjoined from liquidating subject entries that remained unliquidated as of April 27, 2016.




18 Consolidated Plaintiffs emphasize, inter alia, Mr. Lolkus’s statement that “[a]n
instruction posted on the OTO3 bulletin board will now either tell us the date on which
suspension of liquidation was removed (that is, the date on which Customs received
notice), or the deadline by which liquidation must be accomplished.” Consol. Pls.’
Cross-Mot. & Opp’n at 24 (quoting Lolkus Decl. ¶ 7) (emphasis omitted).
19 While the Travelers court cites to paragraph 7 of the Lolkus Declaration, it does not

reproduce language from that paragraph or otherwise discuss it.
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 27 of 43




Consol. Court No. 18-00222                                                         Page 27


See 19 U.S.C. § 1516a(c)(2). Message No. 7150306 had an effective date of May 12,

2017. JSMF ¶ 21. The suspension of liquidation thus, in fact, ended on that date.

       The question before the court is not, however, on what date suspension was

removed, but on what date Customs received notice of the removal for purposes of

starting the six-month liquidation period. That the removal of suspension and notice of

that removal occurred on different dates does not mean, as Consolidated Plaintiffs

suggest, that the judgment in the AFMC litigation did not “produc[e] binding effects.”

Consol. Pls.’ Cross-Mot. & Opp’n at 25. It simply means that the time in which Customs

had to liquidate a subject entry before it liquidated by operation of law did not begin until

Customs received adequate notice that it could, in fact, liquidate the entry. 20

       Accordingly, Consolidated Plaintiffs are not entitled to summary judgment with

respect to AFI’s nine subject entries or IMSS’s subject entry under a theory that the

entries liquidated by operation of law on November 12, 2017. However, resolving

Consolidated Plaintiffs’ motion as to IMSS’s subject entry, i.e., whether CBP was

required to convey notice of the deemed liquidation before reliquidating the entry,




20 Consolidated Plaintiffs also suggest that “Commerce’s and Customs’ practice . . .
invalidates the congressional intent behind section 1504(d).” Consol. Pls.’ Cross-Mot. &
Opp’n at 25. Consolidated Plaintiffs assert that “the main principle” underlying section
1504(d) is to preclude CBP or Commerce from “extend[ing] liquidation indefinitely.” Id.
at 19; see also id. at 18–19 (discussing amendments to section 1504(d) and associated
legislative history). Assuming Consolidated Plaintiffs’ characterization of the purpose
behind section 1504(d) is true, Consolidated Plaintiffs have not explained how that
intent was undermined with respect to AFI’s nine subject entries. Section 1504(d)
afforded Customs until November 30, 2017 to liquidate the entries, and Customs timely
liquidated the entries on November 24, 2017. JSMF ¶ 26. Thus, Consolidated
Plaintiffs’ concerns are without merit.
      Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 28 of 43




Consol. Court No. 18-00222                                                        Page 28


depends on the version of section 1501 that applies to Customs’ reliquidation of IMSS’s

subject entry. The court now turns to that issue.

          c. The Amended Version of Section 1501 Applies to the Reliquidation of
             IMSS’s Subject Entry

       The Supreme Court of the United States has recognized that “the presumption

against retroactive legislation is deeply rooted in our jurisprudence,” because

“individuals should have an opportunity to know what the law is and to conform their

conduct accordingly.” Landgraf v. USI Film Prods., 511 U.S. 244, 265 (1994).

However, a statute is not impermissibly retroactive “merely because it is applied in a

case arising from conduct antedating the statute’s enactment, or upsets expectations

based in prior law. Rather, the court must ask whether the new provision attaches new

legal consequences to events completed before its enactment.” Id. at 269–70 (citations

omitted); see also Parkdale Int’l v. United States, 475 F.3d 1375, 1378 (Fed. Cir. 2007)

(quoting same). To that end, the court generally considers three Landgraf factors: “the

‘nature and extent of the change of the law,’ ‘the degree of connection between the

operation of the new rule and a relevant past event,’ and ‘considerations of fair notice,

reasonable reliance, and settled expectations.’” Parkdale, 475 F.3d at 1378–79

(quoting Princess Cruises, Inc. v. United States, 397 F.3d 1358, 1364 (Fed. Cir. 2005));

see also Landgraf, 511 U.S. at 270. 21 The Federal Circuit has construed the second




21This analysis is required when, as here, the statute does not expressly state its
temporal applicability and application of the rules of statutory construction likewise do
not indicate its temporal reach. See United States v. Great Am. Ins. Co. of NY, 41 CIT
___, ___, 229 F. Supp. 3d 1306, 1324 (2017).
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 29 of 43




Consol. Court No. 18-00222                                                         Page 29


Landgraf factor as requiring inquiry into “the event that triggers application of [the

relevant statutory provision]” and the timing of that event in relation to the amendment.

Travenol Lab’ys, Inc. v. United States, 118 F.3d 749, 752 (Fed. Cir. 1997) (explaining

that “prior [case] law . . . has focused on the interrelationship between the new law and

past conduct” and, thus, the court “must evaluate the importing process in an effort to

find the event that triggers the application of [19 U.S.C. § 1505(c)]”). In United States

Tsubaki, Inc. v. United States, 512 F.3d 1332, 1334–35 (Fed. Cir. 2008), the Federal

Circuit dispensed entirely with the first and third Landgraf factors and focused solely on

identifying the date on which the event that triggered application of 19 U.S.C. § 1504(d)

occurred. Thus, if the conduct that triggers application of a statute follows an

amendment to that statute, such that the provision does not confer new legal

consequences to pre-amendment conduct, application of the amended statute to the

conduct is not (or very likely not) impermissibly retroactive. Accordingly, the court first

identifies the event that triggers application of 19 U.S.C. § 1501.

       “While importers entering merchandise subject to an antidumping duty order are

required to make a cash deposit of estimated antidumping duties, this rate is not final

where an administrative review is initiated.” Parkdale, 475 F.3d at 1379. “This stems

from the fact that ‘the United States uses a “retrospective” assessment system under

which final liability for antidumping and countervailing duties is determined after

merchandise is imported.’” Id. (quoting 19 CFR § 351.212(a)). Thus, “in cases

involving importers’ challenges to the application of new laws based on retroactivity,”

liquidation often—but not always—constitutes “the paramount relevant ‘past event.’” Id.
       Case 1:19-cv-00029-MAB Document 52              Filed 04/09/21    Page 30 of 43




Consol. Court No. 18-00222                                                           Page 30


(citations omitted); see also Travenol, 118 F.3d at 753 (holding that the date of

liquidation or reliquidation determines what version of 19 U.S.C. § 1505(c) applies

because the provision, which governs the assessment of interest owing from the

underpayment or overpayment of duties, is only implicated upon liquidation (or

reliquidation)); cf. Tsubaki, 512 F.3d at 1335 (holding that “notice to Customs of the act

of lifting the suspension of liquidation is the correct trigger for the application of 19

U.S.C. § 1504(d)”).

       Consolidated Plaintiffs attempt to distinguish Tsubaki by arguing that that section

1501 lacks “any express language suggesting such a triggering event.” Consol. Pls.’

Reply at 10. Consolidated Plaintiffs also argue, in a conclusory manner, that “the

triggering event cannot be the same as the subject matter of the statute” at issue, “i.e.,

liquidation and/or reliquidation.” Id.

       Consolidated Plaintiffs are incorrect. Section 1501, like section 1504(d), explicitly

states the predicate event that begins the time period within which CBP may or must

act. In Tsubaki, Customs’ receipt of notice of the removal of suspension “impose[d] the

burden of prompt liquidation on the government” and thereby triggered the application of

the six-month liquidation period set forth in 19 U.S.C. § 1504(d). 512 F.3d at 1335.

Thus, the court identified when Customs received notice to determine the applicable

version of section 1504(d). See id. at 1337. Section 1501 provides that an original

liquidation of an entry, whether deemed or manual, triggers Customs’ authority to

reliquidate that entry within 90 days. 19 U.S.C. § 1501. Thus, the applicable version of

section 1501 depends on when IMSS’s subject entry liquidated by operation of law.
       Case 1:19-cv-00029-MAB Document 52               Filed 04/09/21   Page 31 of 43




Consol. Court No. 18-00222                                                          Page 31


IMSS’s subject entry liquidated by operation of law on November 30, 2017; on that date,

Customs’ authority to reliquidate the entry pursuant to 19 U.S.C. § 1501 arose.

Because application of the amended version of section 1501 did not assign new legal

consequences to pre-amendment conduct, the amended version of the statute applies

to the court’s examination of the validity of Customs’ actions with respect to the

liquidation or reliquidation of IMSS’s subject entry.

       Consolidated Plaintiffs’ reliance on Great American to reach a contrary

conclusion is misplaced. Consol. Pls.’ Cross-Mot. & Opp’n at 14–15; Consol. Pls.’

Reply at 12–14. There, the court held that the amended version of section 1501 did not

apply to an entry made in made in 2006 when: the entry liquidated by operation of law in

February 2009; Customs posted a notice of the deemed liquidation in December 2009;

and, in January 2010, Customs reliquidated the entry. Great Am., 229 F. Supp. 3d at

1311–16, 1323–26. In reaching its decision, the court considered that all relevant CBP

conduct preceded the statutory amendment and concluded that it would be unfair to

CBP to measure the lawfulness of its conduct against a law that was not in effect when

the conduct occurred. See id. at 1325. The court’s decision was thus tailored to “the

facts of [that] case,” id. at 1325–26, which are distinct from the instant facts.

       Consolidated Plaintiffs further attempt to align this case with Great American by

arguing that “there is a strong ‘degree of connection between operation of the new rule

and a relevant past event’” because “applying the 2016 version of section 1501 to the

(alleged) reliquidation at issue here, which occurred without notice, but within 90 days of

the deemed liquidation, would validate a reliquidation made without observance of a
       Case 1:19-cv-00029-MAB Document 52              Filed 04/09/21    Page 32 of 43




Consol. Court No. 18-00222                                                            Page 32


legal requirement—providing notice—and subject [AFI] to increased duties.” Consol.

Pls.’ Reply at 13 (citing Great Am., 229 F. Supp. 3d at 1325) (emphasis added).

Consolidated Plaintiffs’ argument assumes the answer to the question before the court,

namely, that there was a legal requirement to provide notice of the deemed liquidation

before reliquidation. Whether that is true, however, turns on what version of section

1501 applies. More importantly, what counts as a “relevant past event” depends on

whether the event occurred prior to enactment of the new statutory provision. See

Landgraf, 511 U.S. at 269–70 (characterizing the inquiry into “the nature and extent of

the change in the law and the degree of connection between the operation of the new

rule and a relevant past event” as “whether the new provision attaches new legal

consequences to events completed before its enactment”) (emphasis added); Travenol,

118 F.3d at 754 (holding that “application of amended section 1505(c) to goods entered

before, but liquidated (or reliquidated) after, its effective date . . . does not constitute a

retroactive application of that provision”). As discussed above, Great American is

distinct because there, both the original liquidation and the reliquidation occurred

several years before Congress amended section 1501. 229 F. Supp. 3d at 1325.

       To the extent the first and third Landgraf factors are implicated, they do not

change the outcome in this case. “[T]he ‘nature and extent of the change of the law’ is

significant because the amendment changes the starting point for computing the time

that CBP has to voluntarily reliquidate an entry from the date of notice to the date of the

liquidation.” Great Am., 229 F. Supp. 3d at 1325. Thus, this factor would disfavor

retroactivity.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21   Page 33 of 43




Consol. Court No. 18-00222                                                         Page 33


       With respect to “familiar considerations of fair notice, reasonable reliance, and

settled expectations,” Landgraf, 511 U.S. at 270, Consolidated Plaintiffs argue that it

would be unfair and unreasonable to expect importers to stay informed about statutory

changes occurring after the time of entry and potentially affecting their entries, Consol.

Pls.’ Reply at 13–14. Consolidated Plaintiffs offer no persuasive argument or evidence,

however, that they reasonably relied on, or had any settled expectations concerning, the

notice requirement embedded in the pre-amendment version of section 1501 or lacked

notice of the statutory amendment. Cf. Princess Cruises, 397 F.3d at 1366 (holding that

a Customs ruling did not apply to pre-ruling conduct when it would have imposed “an

evidentiary presumption that [could not] possibly be met” and the plaintiff had relied on a

letter received from a Customs official indicating that the plaintiff would not be subject to

the liability imposed by the new ruling); Great Am., 229 F. Supp. 2d at 1325 (finding that

application of the 2016 amendment to Customs’ pre-amendment conduct would

“implicate[] fairness and reliance considerations” because, at the time of the

reliquidation, “[section] 1501 plainly afforded Customs 90 days from the date on which it

posted the bulletin notice to reliquidate the subject entry”).

       In sum, the amended version of section 1501 applies to IMSS’s subject entry.

Thus, CBP was not required to give notice of the deemed liquidation prior to

reliquidating IMSS’s subject entry. Accordingly, Consolidated Plaintiffs are not entitled
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 34 of 43




Consol. Court No. 18-00222                                                          Page 34


to summary judgment as to this entry based on the lack of notice of the deemed

liquidation prior to reliquidation. 22

       3. The Government is Entitled to Summary Judgment Regarding AFI’s
          Nine Subject Entries and IMSS’s Subject Entry

       In addition to establishing May 30, 2017, as the date that started the six-month

liquidation period, see supra p. 21, the undisputed facts demonstrate that Customs

timely liquidated AFI’s nine subject entries on November 24, 2017, JSMF ¶ 26, and,

thus, those entries did not liquidate by operation of law, 19 U.S.C. § 1504(d).

Accordingly, the court will enter summary judgment for the Government with respect to

AFI’s nine subject entries and deny Consolidated Plaintiffs’ alternative cross-motion.

       The court further finds it undisputed that IMSS’s subject entry liquidated by

operation of law, JSMF ¶ 22, and that the deemed liquidation occurred on November

30, 2017 (six months from May 30, 2017). Because CBP’s reliquidation on February

28, 2018 coincided with precisely the 90th day thereafter, see JSMF ¶ 23, and CBP was

not required to give notice of the deemed liquidation prior to reliquidation, the

reliquidation was valid and timely pursuant to section 1501, as amended. Accordingly,

the court will enter summary judgment for the Government with respect to IMSS’s

subject entry and deny Consolidated Plaintiffs’ alternative cross-motion. Additionally,




22 Because the court finds that CBP was not required to give notice of the deemed
liquidation before reliquidating IMSS’s subject entry, the court need not address the
Government’s contention that IMSS’s argument concerning CBP’s failure to provide
notice amounts to an impermissible attempt to assert a new claim. Gov’t’s Opp’n &
Reply at 13–14.
      Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 35 of 43




Consol. Court No. 18-00222                                                       Page 35


the court will deny as moot the Government’s motion for a protective order as to IMSS

and IMSS’s motion to compel.

   B. The Parties’ Cross-Motions for Summary Judgment as to AFI’s Tenth
      Subject Entry

       1. Parties’ Contentions

       The Parties do not dispute that AFI’s tenth subject entry liquidated by operation

of law or that Customs did not provide notice of the deemed liquidation. Consol. Pls.’

SMF ¶¶ 1, 3; Gov’t’s Resp. to Consol. Pls.’ SMF ¶¶ 1, 3. Rather, the Parties dispute

whether Customs’ assessment of duties on December 1, 2017 constituted an untimely

liquidation or a valid reliquidation pursuant to 19 U.S.C. § 1501. Compare Gov’t’s Mot.

Summ. J. at 12–13, and Gov’t’s Opp’n & Reply at 8, 13, with Consol. Pls.’ Cross-Mot. &

Opp’n at 8–10, and Consol. Pls.’ Reply at 4–9. The Parties also dispute what version of

section 1501 applies to AFI’s tenth subject entry. Compare Gov’t’s Mot. Summ. J. at

14–18, and Gov’t’s Opp’n & Reply at 9–12, with Consol. Pls.’ Cross-Mot. & Opp’n at 14–

15, and Consol. Pls.’ Reply at 9–14.

       The Government seeks summary judgment on the basis that CBP timely

reliquidated AFI’s tenth subject entry on December 1, 2017 and, pursuant to the

amended version of section 1501, was not required to provide notice of entry’s

liquidation by operation of law prior to reliquidation. Gov’t’s Mot. Summ. J. at 12–13, 18;

Gov’t’s Opp’n & Reply at 11–13. Consolidated Plaintiffs seek summary judgment on the

basis that Customs could not have performed a voluntary reliquidation pursuant to

section 1501 absent “knowledge and awareness of the error sought to be corrected.”
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21   Page 36 of 43




Consol. Court No. 18-00222                                                        Page 36


Consol. Pls.’ Cross-Mot. & Opp’n at 11. Accepting the Government’s position,

Consolidated Plaintiffs contend, would reward Customs “with an automatic 90-day

‘grace period’ in which to liquidate entries.” Id. at 12.

       The court requested supplemental briefing as to whether “the principle of

harmless error recognized by the . . . Federal Circuit in Intercargo Ins. Co. v. United

States, 83 F.3d 391 (Fed. Cir. 1996), and its progeny, appl[ies] to the court’s

consideration of AFI’s claim.” Ltr. Order. Additionally, the court instructed AFI to

explain “what, if any, cognizable harm” AFI suffered “as a result CBP’s assessment of

antidumping duties pursuant to an alleged ‘liquidation’ of the entry within the time

otherwise permitted by 19 U.S.C. § 1501, as amended, to ‘reliquidate’ the entry

inclusive of antidumping duties?” Id. 23

       In their supplemental filings, the Parties agreed that 19 U.S.C. § 1504(d) is not

amenable to a harmless error analysis because the statute states a clear consequence

for noncompliance—deemed liquidation. AFI’s Suppl. Br. at 3–6; Gov’t’s Suppl. Br. at 2.

However, the Parties were unclear concerning their respective positions on whether 19

U.S.C. § 1501—the operative statute for purposes of resolving AFI’s claim—is

amenable to a harmless error analysis. Notwithstanding that lack of clarity, AFI did

argue that validating CBP’s action would cause harm in the form of expanding the reach

of section 1501 to encompass “automatic reliquidation by operation of law” and, thus,




23For purposes of supplemental briefing, the court instructed Parties to assume that the
amended version of section 1501 applied, “such that CBP was not required to give
notice of the original liquidation by operation of law prior to reliquidation.” Ltr. Order.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21    Page 37 of 43




Consol. Court No. 18-00222                                                           Page 37


permit CBP to extend the time for liquidation under 19 U.S.C. § 1504(d) by an additional

90 days. AFI’s Suppl. Br. at 7–8. The Government countered that that AFI has failed to

demonstrate any “legally cognizable injury” with respect to CBP’s “liquidation” within the

90-day timeframe for reliquidation accorded by section 1501. Gov’t’s Suppl. Br. at 3–4

(noting that “AFI has not identified anything it would have done differently had CBP

‘reliquidated’ . . . the entry” and AFI has not “identified any deprivation of rights or

actual prejudice it suffered”).

       In order to clarify the Parties’ positions, the court heard oral argument on this

issue. At the hearing, AFI sought to limit the applicability of a harmless error analysis

to regulatory errors and argued that upholding CBP’s action would “obviate” the six-

month deadline for liquidation contained in section 1504(d). Oral Arg., 5:10–26:15

(approximate time stamp from recording). 24 The Government argued that a harmless

error analysis is not limited to regulations; CBP’s “liquidation” was the “functional

equivalent” of a “reliquidation”; and any error was harmless because AFI “clearly had

notice” of CBP’s assessment of antidumping duties and protested the assessment. Id.,

26:21–29:12.




24 AFI relied on Torres v. Oakland Scavenger Co., 487 U.S. 312, 318 (1988), for the
proposition that a harmless error analysis is improper with respect to statutory
violations. Oral Arg., 24:33–26:23. Torres is inapposite for that purpose. 487 U.S. at
317–18 (finding the specificity requirement of Federal Rule of Appellate Procedure 3(c)
to be “jurisdictional” and non-waivable for “good cause”). Moreover, Intercargo
contemplates the application of a harmless error analysis to statutes. 83 F.3d at 396
(noting that, “[p]rejudice, as used in this setting, means injury to an interest that the
statute, regulation, or rule in question was designed to protect”) (emphasis added).
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21   Page 38 of 43




Consol. Court No. 18-00222                                                         Page 38


       2. The Government is Entitled to Summary Judgment as to AFI’s Tenth
          Subject Entry

       As previously noted, the Parties do not dispute that AFI’s tenth subject entry

liquidated by operation of law. Thus, resolution of the cross-motions addressed to AFI’s

tenth subject entry turns on whether Customs ran afoul of the requirements of section

1501 when it assessed antidumping duties on the entry on December 1, 2017. To that

end, as noted, the Parties also dispute what version of section 1501 applies to the

court’s examination of Customs’ action.

       The court dispenses with the latter issue first. The prior analysis concerning

what version of section 1501 applies to Customs’ reliquidation of IMSS’s subject entry

pertains equally to Customs’ reliquidation of AFI’s tenth subject entry. Customs’

authority to reliquidate AFI’s tenth subject entry pursuant to 19 U.S.C. § 1501 arose

when the entry liquidated by operation of law on November 30, 2017. Consol. Pls.’

SMF ¶ 1; Gov’t’s Resp. to Consol. Pls.’ SMF ¶ 1; see also Consol. Pls.’ Cross-Mot. &

Opp’n at 14 (stating that “the only justifiable inference that the [c]ourt can make with

respect to the liquidation status of [AFI’s tenth subject entry] is that, on November 30,

2017, such entry deemed liquidated, pursuant to 19 U.S.C. § 1504(d)”). Thus, the

amended version of section 1501 did not assign new legal consequences to pre-

amendment conduct and is the operative version. Accordingly, section 1501 did not

require Customs to give notice of the deemed liquidation to AFI before reliquidating the

entry and Consolidated Plaintiffs are not entitled to summary judgment based on the

lack of notice.
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 39 of 43




Consol. Court No. 18-00222                                                          Page 39


       As to whether the December 1, 2017 event constituted a liquidation or a valid

reliquidation, the Government does not dispute the factual record wherein CBP marked

the event as a “liquidation.” JSMF ¶ 27. The Government nevertheless argues that any

liquidation within the 90-day period following a deemed liquidation is, as a matter of law,

a timely reliquidation pursuant to 19 U.S.C. § 1501. See Gov’t’s Mot. Summ. J. at 13.

Consolidated Plaintiffs counter that use of the term “voluntary” in the title to section

1501 and in Customs’ implementing regulation,19 C.F.R. § 173.3, 25 “requires Customs’

knowledge and awareness of the error sought to be corrected” for the reliquidation to be

valid, Consol. Pls.’ Cross-Mot. & Opp’n at 11. Consolidated Plaintiffs seek summary

judgment based on the entry documentation on the record in which CBP marked the

event as a liquidation. See id. at 8–10. 26

       This case does not require the court to address whether section 1501 or

Customs’ implementing regulation require the relevant Customs official to be aware of



25 The regulation provides, inter alia, that Customs
       may reliquidate on [its] own initiative a liquidation or a reliquidation to
       correct errors in appraisement, classification, or any other element
       entering into the liquidation or reliquidation, including errors based on
       misconstruction of applicable law. A voluntary reliquidation may be made
       even though a protest has been filed, and whether the error is discovered
       by [Customs] or is brought to [its] attention by an interested party.
19 C.F.R. § 173.3. Subsection (a) of Customs’ regulation was amended in 2017 to
provide for reliquidation by the “Center director” rather than the “port director,” but
otherwise remains unchanged from the version in effect when the entries were made.
See Regulatory Implementation of the Ctrs. of Excellence and Expertise, 81 Fed. Reg.
92,978, 92,999 (CBP Dec. 20, 2016) (interim final rule; eff. Jan. 19, 2017).
26 Consolidated Plaintiffs also seek to rely on the Government’s original Answer.

Consol. Pls.’ Cross-Mot. & Opp’n at 9. However, as Consolidated Plaintiffs
acknowledge, that Answer has since been superseded by the Government’s Answer to
AFI’s Amended Complaint. Id.; see also Ans. to First Am. Compl., ECF No. 72.
       Case 1:19-cv-00029-MAB Document 52            Filed 04/09/21    Page 40 of 43




Consol. Court No. 18-00222                                                         Page 40


the prior liquidation in order to implement a valid voluntary reliquidation. Assuming,

arguendo, that the statute and regulation contain such a requirement, as discussed

more fully below, the court finds that CBP committed a nonactionable error by

liquidating an entry that CBP was, instead, permitted to reliquidate notwithstanding the

deemed liquidation. 27 In either case, the effect of Customs’ action is (or would have

been) the same: the assessment of applicable antidumping duties. Consolidated

Plaintiffs do not argue otherwise and, thus, have failed to establish any cognizable injury

from Customs’ alleged error.

       “It is well settled that principles of harmless error apply to the review of agency

proceedings.” Intercargo, 83 F.3d at 394. Agency action will be “set aside ‘only for

substantial procedural or substantive reasons.’” Id. (quoting Sea–Land Serv., Inc. v.

United States, 14 CIT 253, 257, 735 F. Supp. 1059, 1063 (1990), aff’d and adopted, 923

F.2d 838 (Fed. Cir. 1991)). When “neither the statute nor the regulation specifies the

consequence of noncompliance” with a procedural requirement, the party seeking relief

must demonstrate that it suffered substantial prejudice as a result of the contested

action. Cummins Engine Co. v. United States, 23 CIT 1019, 1032–33, 83 F. Supp. 2d




27  The court does not need to address the extent of the factual record concerning CBP’s
awareness of the prior deemed liquidation (or lack thereof). The record merely
establishes that Customs labeled the event as a “liquidation” in the entry documentation
filed with the court. JSMF ¶ 27. AFI bases its motion for summary judgment on the
notion that the erroneous label on the entry documentation establishes CBP’s lack of
awareness; AFI does not seek further discovery on this issue and the Parties have not
addressed the extent of any factual dispute concerning the degree of knowledge held by
the responsible CBP official. Nevertheless, as discussed, AFI is not entitled to relief
even if the court adopts AFI’s interpretation of the statute and all inferences in its favor.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21    Page 41 of 43




Consol. Court No. 18-00222                                                           Page 41


1366, 1378 (1999); see also PAM S.p.A. v. United States, 463 F.3d 1345, 1346 (Fed.

Cir. 2006) (CIT erred in ordering Commerce to rescind a completed administrative

review of the plaintiff based on a lack of service of the domestic parties’ request for

review of the plaintiff absent a showing of substantial prejudice); Intercargo, 83 F.3d at

396 (reversing the CIT’s grant of summary judgment for the plaintiff when the court was

“unable to discern any prejudice” arising from Customs’ defective notice of extension of

liquidation).

       Here, to the extent section 1501 requires CBP to be aware of an original

liquidation pursuant to 19 U.S.C. §§ 1500 or 1504, the statute does not specify any

consequence flowing from a reliquidation made without such awareness. See 19

U.S.C. § 1501. Customs’ regulation, 19 C.F.R. § 173.3, likewise does not specify any

consequence for the Center Director’s lack of awareness of errors in the prior

liquidation. 28 Consolidated Plaintiffs further fail to identify any actionable prejudice

stemming from the fact that CBP performed a “liquidation” rather than a “reliquidation.”

       “A party is not ‘prejudiced’ by a technical defect simply because that party will

lose its case if the defect is disregarded. Prejudice, as used in this setting, means injury




28 AFI argues that “procedural requirements should be liberally construed only when
they are ‘mere technicalities,’ i.e., when the agency has essentially complied with the
rule in a functionally equivalent manner.” AFI’s Suppl. Br. at 4 (quoting Foman v. Davis,
371 U.S. 178, 181 (1962)). While the facts underlying the Court’s decision in Foman
are distinct, the stated principle undermines—rather than supports—AFI’s position.
Here, CBP was within its discretion to assess antidumping duties on AFI’s tenth subject
entry within 90 days from the original deemed liquidation. Regardless of the label
attached to the action, the outcome pursuant to the alleged liquidation was the
functional equivalent of a reliquidation.
       Case 1:19-cv-00029-MAB Document 52             Filed 04/09/21   Page 42 of 43




Consol. Court No. 18-00222                                                         Page 42


to an interest that the statute, regulation, or rule in question was designed to protect.”

Intercargo, 83 F.3d at 396. Consolidated Plaintiffs merely assert that accepting the

Government’s position would “mean that Customs has six months plus 90 days to

liquidate” an entry, such that “Customs would be rewarded with an automatic 90-day

‘grace period’ in which to liquidate entries without any negative implications.” Consol.

Pls.’ Cross-Mot. & Opp’n at 12; see also AFI’s Suppl. Br. at 7–8. That is not a

cognizable injury; rather, that is precisely the amount of time that sections 1501 and

1504(d), together, afford Customs to correctly assess the duties owed on an entry that

first liquidates by operation of law. Finding that CBP committed harmless error in this

case does not, therefore, obviate the timeframe set forth in section 1504(d). Absent a

showing of prejudice, Consolidated Plaintiffs are not entitled to avoid the applicable

antidumping duties that CBP was required to assess. Thus, the court will grant the

Government’s motion for summary judgment as to AFI’s tenth subject entry and deny

Consolidated Plaintiffs’ cross-motion.

                                         CONCLUSION

       In accordance with the foregoing, the court will grant the Government’s motion

for summary judgment with respect to all subject entries and deny Consolidated

Plaintiffs’ cross-motion. The court will further deny as moot the Government’s motion
      Case 1:19-cv-00029-MAB Document 52         Filed 04/09/21   Page 43 of 43




Consol. Court No. 18-00222                                                   Page 43


for a protective order as to IMSS and IMSS’s motion to compel. Judgment will be

entered accordingly.



                                              /s/   Mark A. Barnett
                                              Mark A. Barnett, Chief Judge

Dated: April 9, 2021
      New York, New York
